         Case 3:19-cv-00690-SDD-EWD          Document 10     12/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


WOODEN
                                                                       CIVIL ACTION

VERSUS
                                                                       19-690-SDD-EWD

LANDRY, ET AL.

                                          RULING

        The Court has carefully considered the Complaint1 filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated November 3, 2020, to which a response3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, Plaintiff's claims are hereby DISMISSED WITH PREJUDICE as

legally frivolous and for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e) and

1915A, and this case shall be CLOSED.

        Judgment will be entered accordingly.
                                                      14th
                                                     XX 2020.
        Signed in Baton Rouge, Louisiana on December 10,




                                      S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
1
  Rec. Doc. 1.
2
  Rec. Doc. 8.
3
  Rec. Doc. 9.
